       Case 2:19-cv-12267-WBV-DPC Document 1 Filed 08/22/19 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


DAVID HEBERT                                 *              CIVIL ACTION
         Plaintiff                           *              NO: 19-12267
Versus                                       *
UNITEDHEALTHCARE
INSURANCE COMPANY and
UNITEDHEALTHCARE
SPECIALTY BENFETIS, L.L.C.                   *              JUDGE:
                                             *
         Defendants                          *              MAGISTRATE:


                                         COMPLAINT


1.       Plaintiff, David Hebert (“Hebert”), brings this action under the Employee Retirement

Income Security Act of 1974, 29 U.S.C. §1001 et seq. (“ERISA”), and the principles of federal

common law developed thereunder, against defendants UnitedHealthcare Insurance Company

(“UHIC”) and UnitedHealthcare Specialty Benefits, L.L.C. (“UHC Specialty Benefits”) for

benefits payable under a long-term disability plan (“Plan”) sponsored by his employer, Lowland

Construction Company, Inc.

2.       On information and belief, UHIC delegated: (1) the administrative processing of all

claims under the UHIC policy; and (2) the administrative responsibility for responding to

requests for UHIC policy documents to defendant UHC Specialty Benefits. Upon information

and belief, the insurance contract was with UHIC. Both defendants are part of the same corporate

entity/enterprise.
       Case 2:19-cv-12267-WBV-DPC Document 1 Filed 08/22/19 Page 2 of 9



3.     This Complaint challenges the defendants’: 1) unreasonable and unlawful denial of long-

term disability income benefits despite the substantial medical evidence demonstrating plaintiff’s

qualifications for said benefits; 2) a pattern of rejecting and/or ignoring the substantial evidence

supporting Hebert’s disability; 3) failure to provide Hebert with a full and fair review of his

claim, relying on shifting and alternate grounds for denying benefits; 4) failure to provide a

reasonable claims procedure that would yield a decision on the merits of Hebert’s claim, and 5)

failure to decide the claim the claim on the merits within the time limit found in ERISA

regulations promulgated at 29 C.F.R. 2560.503-1(i)(1)(i).

4.     Hebert is filing this action to recover benefits due under the Plan, to enforce the present

rights existing therein, to clarify his rights under the terms of the Plan, and to recover costs,

attorneys’ fees, and pre- and post-judgment interest as provided by ERISA.

5.     This Court has personal jurisdiction over the defendants and subject matter jurisdiction

over this case under 29 U.S.C. § 1132(e) and (f) without regard to jurisdictional amount or

diversity of citizenship, in that the Plan was administered in this district and the defendants’

breach of its ERISA obligations occurred in this district.

6.     The plaintiff, Mr. Hebert, is a 40-year-old individual domiciled in Houma, Terrebonne

Parish, Louisiana. He is a vested participant in the Lowland Construction Co., Inc. Employee

Benefit Plan, within the meaning of 29 U.S.C. § 1002(2)(7). Hebert has standing to bring this

action under 29 U.S.C. § 1132(a).

7.     Defendant UHIC is domiciled in Connecticut with its principal place of business in

Connecticut. Defendant UHC Specialty Benefits is domiciled in Maine with its principal place of

business in Minnesota.
        Case 2:19-cv-12267-WBV-DPC Document 1 Filed 08/22/19 Page 3 of 9



                                STATEMENT OF FACTS

8.      At the time he became disabled, Mr. Hebert was a fitter/welder with heavy physical

demand requirements working for Lowland Construction Co., Inc. His occupation requires

bending, stooping, and heavy lifting, as is recognized by an occupational review performed by

UHC Specialty Benefits.

9.      As an employee of Lowland Construction Co., Inc., Hebert is entitled to long-term

disability benefits under a contract of insurance between his employer and UHIC.

10.     The Plan does not validly delegate to either defendant discretionary authority to interpret

terms of the Plan or determine eligibility for disability benefits.

11.     Under the terms of the Plan, the Plan commits to paying a beneficiary disability benefits

when:

        a. “he not Actively at Work and is unable to perform some or all of the Material and

Substantial Duties of his Regular Occupation due to his Sickness or Injury”; and

        b. “he has a 20% or more loss in Indexed Pre-Disability Monthly Earnings due solely to

the same sickness or injury.”

12.     After 24 months of benefits are paid, the Plan commits to paying long-term disability

benefits if the beneficiary is disabled from any occupation.

                                    HEBERT’S DISABILITY

13.     Mr. Hebert is disabled due to herniated disks of the lumbar spine and cervical spine and

severe radicular pain.
       Case 2:19-cv-12267-WBV-DPC Document 1 Filed 08/22/19 Page 4 of 9



14.    UHC Specialty Benefits found the lumbar herniated disk to be pre-existing, even though

there is no documented evidence that the disk was herniated until Mr. Hebert stopped working.

15.    UHC Specialty Benefits found that the cervical herniated disk was not pre-existing, but

that when only cervical impairment is taken into account, Mr. Hebert could still perform his

Regular Occupation as a fitter/welder, even though this condition makes it impossible to perform

many of the Material and Substantial Duties of his Regular Occupation, such as bending,

stooping, fingering, and standing for long periods.

16.    Mr. Hebert has been prescribed narcotic pain medication, which would make the physical

demands of his own occupation impossible. In addition, these limitations would make any job

impossible.

17.    Certifications of all these limitations from Dr. Danielle Vail, NP and other treating

physicians are in the claim file.

                                            APPEAL

18     Hebert applied for long-term disability and despite the fact that his treating provider

indicated that he was medically unable to work in his occupation, long-term disability benefits

were denied. Short-term disability benefits were however paid.

19.    The multiple appeals required by UHC Specialty Benefits in this case provided for a

tortuous process. Mr. Hebert’s claim was first denied on the basis of the pre-existing condition

exclusion on October 5, 2018. Claimant, through counsel, appealed on November 13, 2018. This

appeal was not concluded until April 24, 2019, far longer than the 45-day time limit found at 29

C.F.R. 2560.503-1(i)(1)(i). The appeal maintained that the lumbar spine issues were pre-existing.

However, the appeal reviewer found the cervical issues were not pre-existing. Even though the
       Case 2:19-cv-12267-WBV-DPC Document 1 Filed 08/22/19 Page 5 of 9



appeal reviewer found the cervical issues not to be pre-existing, she found they did not preclude

working in Mr. Hebert’s own occupation.

20. UHC Specialty Benefits relied in large part on a miscommunication between Danielle Vail,

NP and UHC Specialty Benefits. UHC Specialty Benefits sent her a long letter with many

undisputed facts, but some allegations damaging to Mr. Hebert’s claim for benefits. The letter

basically stated: “sign at the bottom if you agree.” The letter was confusing and intended to elicit

UHC Specialty Benefit’s preferred conclusions. UHC Specialty Benefits should never have

relied on it, especially considering Ms. Vail corrected the record immediately with a functional

capacity report clearly stating Mr. Hebert cannot do heavy or medium work based on cervical

pathology only. This was not a full and fair review of Mr. Hebert’s claim for benefits. UHC

Specialty Benefits already had a preferred outcome to deny benefits in mind.

21. Along with its first upheld appeal review of April 24, 2019, UHC Specialty Benefits stated it

would require another appeal review of the claim before administrative review would be

completed. This would be an appeal review specifically of the finding that the cervical

pathology, although not pre-existing, was also not disabling. This was not characterized as an

optional review, and there was no basis for requiring yet another appeal. Reluctantly, claimant

filed another appeal immediately, not wanting to risk defendants alleging in court that

administrative reviews were not exhausted. This appeal review was concluded August 1, 2019,

and the denial was upheld. From first appeal filing on November 13, 2018 to August 1, 2019, the

appeal process took eight and a half months. This is a flagrant violation of the requirements

found at 29 C.F.R. 2560.503-1(i)(1)(i).
       Case 2:19-cv-12267-WBV-DPC Document 1 Filed 08/22/19 Page 6 of 9



                                            SUMMARY

22.    The plaintiff has been disabled from his own occupation and any occupation since on or

about June 6, 2018. He has not worked at all since this time.

23.    The plaintiff exhausted his administrative remedies.

24.    The defendants failed to provide Hebert with a full and fair review of his claim for

benefits, including a fair review of his treating providers’ actual opinion and due consideration of

the requirements of his Regular Occupation. Plaintiff has been fully compliant with treatment

and has made every effort to provide medical evidence to support his claims of disability even

without the benefit of private health insurance. Defendants have used plaintiff’s reliance on the

public hospital system against him as opposed to giving him any benefit of the doubt, trying to

trick his treating busy treating providers as opposed to making an open and fair inquiry into his

limitations.

25.    Any discretion to which defendant may claim it is entitled under the Plan is negated by its

failure to provide the plaintiff with an explanation as to its adverse action and a full and fair

review of his claim for benefits. Plaintiff is therefore entitled to de novo review of the denial of

his rightful long-term disability benefits. In addition, the failure to complete appeal review

within a reasonable amount of time entitles him to de novo review.

26.    The defendant was motivated by its financial conflict of interest when it denied Mr.

Hebert’s claim for benefits.

27.    The decision to deny Mr. Hebert’s benefits was wrongful, unreasonable, and irrational,

contrary to the substantial evidence, contrary to the plain contractual terms of the Plan, and

contrary to law.
       Case 2:19-cv-12267-WBV-DPC Document 1 Filed 08/22/19 Page 7 of 9



28.    Due to the unlawful denial of benefits under ERISA, plaintiff has lost his rightful long-

term disability benefits.

29.    The plaintiff has also suffered emotional distress and an exacerbation of his physical

condition as a result of defendants’ actions.

30.    Having exhausted the administrative procedures provided by the defendants, plaintiff

now brings this action.

                                  FIRST CAUSE OF ACTION

               (Enforcement of Terms of Plan and Action for Unpaid Benefits)

31.    Plaintiff re-alleges each of the paragraphs above as if fully set forth herein.

32.    The Plan is a contract.

33.    Plaintiff has performed all of his obligations under the contract.

34.    29 U.S.C. § 1132(a)(1)(B) states that: A civil action may be brought -

       a.      by a participant or beneficiary –

       i.      For the relief provided for in subsection (c) of this section, or

       ii.     to recover benefits due to him under the terms of her Plan, to enforce his rights

under the terms of the Plan, or to clarify his rights to future benefits under the terms of the Plan.

35.    The defendant’s actions constitute an unlawful denial of benefits under ERISA., as

provided in 29 U.S.C. § 1132(a)(1)(B).
        Case 2:19-cv-12267-WBV-DPC Document 1 Filed 08/22/19 Page 8 of 9



36.     The defendants unlawfully denied plaintiff’s benefits in part by: (1) rejecting the

substantial evidence supporting plaintiff’s claim; and (2) denying plaintiff a full and fair review

of the decision to deny his benefits.

36.     In accordance with 29 U.S.C. §1132, plaintiff is entitled to be paid benefits under the

Plan based upon his disabled status during his period of disability.

37.     The defendants have refused to provide plaintiff with these disability benefits and is,

therefore, in breach of the terms of the Plan and ERISA.

38.     As a direct and proximate result of this breach, plaintiff has lost the principal and the use

of his rightful long-term disability benefits.

                                 SECOND CAUSE OF ACTION

                                        (Attorneys’ Fees and Costs)

39.     Plaintiff realleges each of the paragraphs above as if fully set forth herein.

40.     Under the standards applicable to ERISA., plaintiff deserves to recover “a reasonable

attorney’s fee and costs of the action” herein, pursuant to section 502(g)(1) of ERISA, 29 U.S.C.

Section 1132(g).

41.     The defendants have the ability to satisfy the award.

42.     The defendants have acted in bad faith in denying plaintiff’s benefits under the Plan.

43.     The award of attorneys’ fees against the defendants will deter the defendants and

similarly- situated ERISA fiduciaries from undertaking the same unfair, limited review as in this

case.
       Case 2:19-cv-12267-WBV-DPC Document 1 Filed 08/22/19 Page 9 of 9



                                       PRAYER FOR RELIEF

44.    WHEREFORE, the plaintiff respectfully prays that the Court:

a.     Declare, adjudge, and decree that plaintiff is entitled to long-term disability benefits as

calculated under the terms of the Plan for the pendency of disability;

b.     Award plaintiff the full amount of unpaid benefits under the Plan to which he is entitled,

together with such pre-suit, pre-judgment, and post-suit interest as may be allowed by law;

c.     Order that the defendants make restitution to plaintiff in the amount of any losses

sustained by plaintiff in consequence of the wrongful conduct alleged herein, together with pre-

suit, pre-judgment, and post-suit interest;

d.     Award plaintiff the costs of this action and reasonable attorneys’ fees;

e.     Award such other relief as the Court deems just and reasonable.

                                              Respectfully submitted,
                                              THE PELLEGRIN FIRM, L.L.C.
                                              /s/ David C. Pellegrin
                                              DAVID C. PELLEGRIN, T.A. (La Bar # 34957)
                                              3500 North Hullen Street
                                              Suite 17D
                                              Metairie, LA 70002
                                              email: dpellegrin@pellegrinfirm.com
                                              phone: 504-405-3245
                                              fax: 1-866-651-8738
